*792Sentencia
Se confirma la sentencia apelada dictada por la anterior Corte de Distrito de San Juan, con fecha 18 de diciembre de 1950, en el caso de epígrafe.
Así lo pronunció y manda el Tribunal y firma el Sr. Juez Presidente. El Juez Asociado Sr. Negrón Fernández disiente por los fundamentos expuestos en sus opiniones rendidas en los casos de Vargas v. Jusino, 71 D.P.R. 389, 396, Figueroa v. Díaz, 75 D.P.R. 163 y Armaiz v. Santamaría, caso civil nú-mero 10,945, per curiam resuelto el 30 de diciembre de 1953, [75 D.P.R. 579].
El Juez Asociado Sr. Pérez Pimentel no intervino.
El Juez Asociado Sr. Belaval disintió en opinión separada.
A. Cecil Snyder, Juez Presidente,
Certifico:
Ignacio Rivera,

Secretario.